UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 09-7810


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTHONY MCQUEEN,

                Defendant – Appellant.



                            No. 09-8143


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTHONY MCQUEEN,

                Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Claude M. Hilton, Senior
District Judge. (1:04-cr-00257-CMH-1; 1:09-cv-00242-CMH)


Submitted:   February 18, 2010            Decided:   February 24, 2010


Before WILKINSON, MICHAEL, and KING, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Anthony McQueen, Appellant Pro Se. Michelle C. Brice, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Anthony McQueen seeks to appeal the district court’s

orders denying       relief       on   his       28    U.S.C.A.       § 2255      (West     Supp.

2009)     motion     and       Fed.         R.       Civ.     P.      60(b)       motion     for

reconsideration.         The orders are not appealable unless a circuit

justice    or    judge   issues        a    certificate         of    appealability.             28

U.S.C. § 2253(c)(1) (2006).                 A certificate of appealability will

not   issue     absent   “a      substantial           showing       of   the    denial     of    a

constitutional       right.”           28    U.S.C.          § 2253(c)(2)        (2006).         A

prisoner        satisfies      this         standard          by     demonstrating          that

reasonable       jurists      would        find       that    any     assessment       of    the

constitutional      claims       by    the       district      court       is    debatable       or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                     Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                     We have

independently reviewed the record and conclude that McQueen has

not made the requisite showing.                       Accordingly, we deny McQueen’s

motion and supplemental motion to place No. 09-7810 in abeyance

as moot, deny a certificate of appealability, and dismiss the

appeal.       We dispense with oral argument because the facts and

legal   contentions        are    adequately            presented         in    the   materials




                                                 3
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    4